Citation Nr: 0626547	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured nose.

2.  Entitlement to service connection for residuals of a 
dental injury from trauma in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying the veteran's claims for service 
connection for residuals of a fractured nose and service 
connection for residuals of a dental injury from service 
trauma.

The Board notes that in a March 1999 rating decision, the RO 
denied the veteran's claim for service connection for a 
dental injury from in-service trauma as not well-grounded.  
However, with the passage of the Veterans Claims Assistance 
Act of 2000 (VCAA), the RO reopened and reviewed the claim on 
a de novo basis to afford the veteran full due process.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The claimed residuals of a fractured nose are not 
etiologically related to service.

3.  The veteran was not shown to have sustained dental trauma 
in service that resulted in the loss of teeth.

4.  The veteran was not a prisoner of war during service; 
service connection is not in effect for any disability; he 
has no adjudicated service-connected compensable dental 
disability or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.


CONCLUSIONS OF LAW

1.  Residuals of a fractured nose were neither incurred in 
nor aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2005).

2.  Entitlement to service connection for residuals of a 
dental injury from trauma has not been established for the 
purpose of VA outpatient dental treatment.  38 U.S.C.A. 
§§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 2001, after the enactment of the VCAA.  

An RO letter dated in September 2001, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his conditions were caused 
or aggravated by service.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  In this letter, the veteran was also 
advised to submit any private treatment records in his 
possession and any copies of service records in his 
possession to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Moreover, the Board notes that in October 2001, the veteran 
stated that he received treatment for his mouth injury at the 
VA Hospital at Castle Point in Beacon, New York in 1946.  In 
April 2004, the RO requested the veteran's VA outpatient 
treatment records from the VA Hudson Valley Care System 
(Castle Point).  In June 2004, the Director from the Hudson 
Valley Healthcare System in Castle Point, New York responded 
that no records were found and the veteran was notified that 
the records could not be obtained in an October 2004 
supplemental statement of the case.  Therefore, the Board 
finds that the RO has provided all necessary assistance to 
obtain the veteran's VA and private medical records.  
38 C.F.R. § 3.159(c) (2005).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
C.F.R. § 3.381(a) (2005).  When applicable, a determination 
will be made as to whether dental conditions are due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b) (2005).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2005).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2005).

Applicable law and regulations provide that the following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(e) (2005).

Eligibility and authorization of outpatient dental treatment 
is determined in accordance with the applicable 
classification (Class I, Class II, Class II (a), Class II 
(b), Class II (c), Class III, Class V, and Class VI) and 
provisions set forth below:

Class I eligibility provides that those having a service-
connected compensable dental disability or condition, may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory function.  
There is no time limitation for making application for 
treatment and no restriction as to the number of repeat 
episodes if treatment.  38 C.F.R. § 17.161(a), Class I 
(2005).  

Class II eligibility provides that those having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service, which took place after September 30, 
1981, may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if other 
criteria apply.  38 C.F.R. § 17.161(b), Class II (2005).  

Class II(a) eligibility provides that those having a service-
connected noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma 
may be authorized any treatment indicated as reasonably 
necessary for the correction of such service-connected 
noncompensable condition or disability.  Class II (b) 
eligibility pertain to those individuals that were detained 
or interned as a prisoner of war.  Class II (c) eligibility 
also pertains to prisoners or war.  38 C.F.R. § 
17.161(c),(d),(e), Class II (a), Class II (b), and Class II 
(c) (2005).  

Class III eligibility provides that those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability may be authorized dental treatment  for only those 
dental conditions, which in sound professional judgment, are 
having a direct and material detrimental effect upon the 
associated basic condition or disability.  38 C.F.R. § 
17.161(g), Class III (2005).  

Class IV eligibility pertains to veterans that have service-
connected disabilities rated as 100 percent disabling.  Class 
V eligibility pertains to veterans participating in a 
rehabilitation program under chapter 31.  Class VI provides 
that any veteran scheduled for admission or otherwise 
receiving care and services under chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary, 
i.e., is for dental condition clinically determined to be 
complicating a medical condition currently under treatment.  
38 C.F.R. § 17.161(h),(i),(j), Class IV, Class V, Class VI 
(2005).  

For the purposes of determining whether a veteran has Class 
II (a) eligibility for dental care under 38 C.F.R. § 17.161, 
the term "service trauma" does not include the intended 
effects of treatment provided during service.  See VAOPGCPREC 
5-97.  


Analysis

Residuals of Fractured Nose

After review of the evidence of record, the Board finds that 
service connection for the veteran's claimed residuals of a 
fractured nose is not warranted because an injury was not 
found to have been incurred in service.  

As such, the Board notes that the veteran's service medical 
records are void for any injury to the nose or evidence of a 
fractured nose.  The veteran's separation examination does 
not show that he had a fractured nose or a disability of the 
nose.

During a November 1998 VA examination, the veteran reported 
that while in service, he was hit in the face by a mortar-
like weapon that broke his nose.  He stated that he was 
treated at the dispensary and stayed there for two weeks and 
was then returned to duty.  The veteran also noted that he 
had three fractures to his nose in his lifetime.  The first 
fracture occurred at the age of 15 when he was a boxer.  The 
second fracture occurred when he was hit in the nose in 
service, and the third fracture occurred as a result of an 
automobile accident in 1976.  Following the most recent 
fracture, operative intervention was required, with some 
plastic being positioned in the nose.  The examiner also 
noted that the anatomical structures of the veteran's nose 
were intact and he breathed well through his nose.

November 1999 private medical records from the Albany 
Memorial Hospital show that the veteran reported having had 
previous nasal fractures.

A June 2005 private medical record from S.K., M.D., Ph.D. 
shows that the veteran had a deviated nasal septum.

Although the veteran reports that he sustained a nasal 
fracture in service, the service medical records are void for 
mention of such a fracture.  In addition, the veteran 
reported to the November 1998 VA examiner that he sustained a 
fracture to his nose while in service; however, the Court has 
held that a post-service reference to injuries sustained in 
service without a review of service medical records is not 
competent medical evidence, and the Board notes that the 
November 1998 VA physician did not indicate that he had 
reviewed the veteran's service medical records.  Grover v. 
West, 12 Vet. App. 109, 112 (1992).  As there is no objective 
evidence to show that the veteran incurred a fractured nose 
in service, the Board finds that service connection for 
residuals of a fractured nose is not warranted.

Residuals of a Dental Injury from Trauma

At the outset, the Board points out that entitlement to 
service connection for a dental condition for VA compensation 
purposes and VA outpatient treatment purposes are generally 
decided under both 38 C.F.R. § 3.381 (2005) and 38 C.F.R. § 
17.161 (2005).  These provisions are considered together when 
determining the veteran's entitlement to VA benefits for 
dental conditions.

The veteran's primary argument for entitlement to service 
connection for VA outpatient treatment purposes is that he 
was hit in the face and mouth by a shell from a mortar-like 
weapon, which fractured several of his teeth, both maxillary 
and mandibular.  He asserts that a full upper denture was 
constructed and after his discharge from service, a set of 
dentures were constructed.  In addition, during a November 
1998 general VA examination, the veteran reported that when 
he was injured in service, he lost all of his upper teeth and 
all but six of his lower teeth.  Therefore, the determinative 
issue in the veteran's case is whether he is entitled to VA 
outpatient dental treatment under Class II (a) eligibility 
standards.  

The veteran's service medical records were reviewed and show 
that upon enlistment into service and upon separation from 
service, the veteran was missing teeth #1, #16, #18, and #30.  
Apparently, the veteran did not sustain the loss of 
additional teeth during service.  The service medical records 
are void for any mention of an injury to the veteran's mouth 
and the separation examination does not show that the veteran 
had an injury to his face or mouth.

In November 1998, the veteran underwent a dental VA 
examination.  The examiner noted that the veteran wore a full 
upper and a partial lower denture.  Further, the examiner 
noted that the veteran was partially edentulous and required 
one restoration, one crown, a new partial and a new full 
upper denture.  Moreover, the examiner stated that the 
veteran claimed service-connected trauma, but the examiner 
needed further verification of the trauma.

The Board finds that there is no evidence that the veteran 
sustained trauma to his mouth in service.  In addition, the 
separation examination shows that he was missing only four 
teeth as opposed to missing all of his upper teeth and all 
but six of his lower teeth as the veteran reported during his 
November 1998 general VA examination.  Hence, the Board finds 
that the veteran is not entitled to service connection for a 
dental condition or dental disability for VA compensation 
purposes because he was not shown to have trauma to the mouth 
in service.  38 C.F.R. § 17.161(c), Class II(a) (2005).

The Board also considered whether the veteran was entitled to 
service connection for a dental condition for VA outpatient 
treatment purposes under any of the other Classes listed 
under 38 C.F.R. § 17.161 (2005).  A review of the claims file 
demonstrates that the eligibility standards of the other 
Classes are not for application in the veteran's case.  38 
C.F.R. § 17.161, Classes I, II, III, IV, V, VI (2005).

As such, the evidence does not show that the veteran has an 
adjudicated service-connected compensable dental condition, 
and his claimed dental condition would not warrant a 
compensable rating under the rating schedule.  38 C.F.R. 
§ 17.161(a), Class I (2005); 38 C.F.R. § 4.150 (2005).

Further, the veteran does not allege, and the evidence does 
not otherwise suggest, that he applied for dental treatment 
within one year of his release from active duty in August 
1946, and, as indicated above, service connection is not 
warranted for any dental condition.  Therefore, there can be 
no eligibility for one-time correction under Class II.  
38 C.F.R. § 17.161(b)(2), Class II (2005).

A review of the claims folder demonstrates that the 
eligibility standards of the other Classes not discussed 
above are not for application in the veteran's case.  As 
such, the veteran is not shown to have been a POW, does not 
have a dental condition that is determined to aggravate a 
disability from an associated service-connected condition, is 
not rated totally disabled, is not participating in a 
rehabilitation program under 38 U.S.C.A. § 31 (West 2002), 
and is not scheduled for admission or receiving care under 
38 U.S.C.A. § 17 (West 2002).  38 C.F.R. § 
17.161(d),(e),(g),(h),(i),(j), Classes II(b), II(c), III, IV, 
V, VI (2005).  

In summary, the Board finds that the veteran is not entitled 
to service connection for residuals of dental trauma for 
outpatient treatment purposes.


ORDER

1.  Entitlement to service connection for residuals of a 
fractured nose is denied.

2.  Entitlement to service connection for residuals of a 
dental injury from trauma in service is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


